Citation Nr: 1714412	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  07-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinea pedis and tinea cruris.

3.  Entitlement to service connection for polymorphous light eruption (PLE).

4.  Entitlement to service connection for scars, residual of a shrapnel wound to the right leg.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for residuals of malaria.

7.  Entitlement to an initial rating in excess of 10 percent prior to July 19, 2011, and in excess of 20 percent thereafter, for degenerative arthritis of the right shoulder.
8.  Entitlement to a compensable rating for residuals of fracture of the right clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004, June 2004, and October 2006 rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2009, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2009 and August 2014 to obtain outstanding treatment records and for clarification of the Veteran's representative in this appeal.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2014, the Board referred the issues of an increased rating for PTSD and for service connection for back and neck disorders that had been raised by the record in an August 2013 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As these issues have not yet been adjudicated, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

As discussed below, the Board is reopening the previously denied claims of service connection of an acquired psychiatric disorder other than PTSD and for tinea pedis and tinea cruris.  Those underlying service connection issues in addition to service connection for PLE, as well as the increased rating claims, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By an unappealed December 1981 rating decision, the RO denied service connection for a nervous disorder on the basis that there was no evidence showing a definitive diagnosis.

2.  Evidence received after the December 1981 denial relates to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder other than PTSD and raises a reasonable possibility of substantiating the underlying claim.

3.  By an unappealed December 1981 rating decision, the RO denied service connection for tinea pedis and tinea cruris on the basis that there was no evidence showing a nexus to his service.

4.  Evidence received after the December 1981 denial relates to unestablished facts necessary to substantiate the claim of service connection for tinea pedis and tinea cruris and raises a reasonable possibility of substantiating the underlying claim.

5.  A shrapnel wound to the right leg was not present during the Veteran's service and did not develop as a result of any incident during service.

6.  The Veteran has bilateral hearing loss that is as likely as not related to his military service.

7.  The Veteran has not had malaria or residuals thereof at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  The RO's December 1981 denials of service connection for a nervous disorder and tinea pedis and tinea cruris is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

2.  Evidence received since the final December 1981 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Scars, residual of a shrapnel wound to the right leg were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

5.  Residuals of malaria were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As regards the petitions to reopen and service connection for bilateral hearing loss, as the Board is reopening the Veteran's claims and is granting service connection for bilateral hearing loss, no discussion of VA's duties to notify and assist with regards to these claims is necessary.  

Regarding the issues of service connection being decided herein, June 2003 and October 2009 letters was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  The case was last readjudicated in a September 2016 SSOC following the compliant letters.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) were obtained.  

The Board finds that medical opinions on the questions of service connection for scars, residual of a shrapnel wound to the right leg and residuals of malaria are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: 1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing any event, injury, or disease in service or competent evidence of diagnosed disability or symptoms of disability.  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.


II.  Analysis

      A.  New and Material Evidence

Service connection for a nervous disorder was initially denied in December 1981 because the evidence did not show a definitive diagnosis of a psychiatric disorder.  The same rating decision also denied service connection for tinea pedis and tinea cruris because the evidence did not show that such were related to the Veteran's military service.  After receiving notice of that decision, the Veteran did appeal the denials of those issues.  Later, however, he applied to have these claims reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the SOC.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the December 1981 rating decision consisted of the Veteran's STRs and post-service treatment records.  His STRs showed no treatment for, or diagnosis of, any psychiatric disorder.  They showed that the Veteran had calluses on his feet in April and August 1969; however, there was no diagnosis of tinea pedis and/or tinea cruris.  A June 1981 record showed that the Veteran was very nervous.  Another June 1981 record indicates that  the Veteran had tinea of the feet and lesions of the inguinal areas characteristic of tinea cruris.  A July 1981 record shows that the Veteran was diagnosed with PTSD.  His records did not contain any diagnosis of a psychiatric disorder other than PTSD and no opinions relating tinea pedis and tinea cruris to his military service.

Accordingly, at the time of the denials in December 1981, the claims folder contained no competent evidence that the Veteran had a definitive diagnosis of a psychiatric disorder other than PTSD or that his tinea pedis and tinea cruris were related to his military service.  Thus, the RO, in December 1981, denied service connection.  The Veteran did not appeal the RO's decision as to those issues, and those denials became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2016).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issues of service connection for an acquired psychiatric disorder other than PTSD and tinea pedis and tinea cruris was received prior to the expiration of the appeal period.  The December 1981 rating decision is thus final.  
The relevant evidence received since the denials consists of additional treatment records, VA examinations in March and August 2007, and the Veteran's contentions.  At the March 2007 psychiatric VA examination, the Veteran was diagnosed with panic attack without agoraphobia.  Treatment records have shown tinea pedis.  See, e.g., December 2010 podiatry note.  Additionally, an August 2007 VA examination showed tinea cruris.  The Veteran has contended that his chronic callus formation was secondary to repeated fungal infections that began during service.  See, e.g., January 2007 statement. 

The evidence of record obtained since the December 1981 rating decision shows a current diagnosis of a psychiatric disorder other than PTSD.  It also shows treatment for tinea pedis and a diagnosis of tinea cruris, along with the Veteran's reports of such being related to his military service.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claims of service connection for a nervous disorder and tinea pedis and tinea cruris.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen these claims.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen these previously denied claims.  

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

		1.  Scars, Residual of a Shrapnel Wound to the Right Leg

The Veteran's June 1968 enlistment examination revealed clinically normal lower extremities and skin.  He denied all pertinent symptoms in his enlistment report of medical history.  The Veteran's STRs show that in March 1970, he was hospitalized for a fever of undetermined origin.  He was discharged to light duty for several days.  In May 1970, he was hospitalized for gastroenteritis.  He was discharged to duty after a few days.  Neither of these records show that the Veteran was medevacked for treatment.  The Veteran's STRs also show that he injured his clavicle when blown off a dump truck by a mine explosion in in July 1970.  No right leg complaints were made in relation to this incident.  Another July 1970 record reveals that the Veteran had probable malaria; no mention was made of the Veteran being medevacked out of Vietnam for treatment.  His June 1971 separation examination again revealed clinically normal lower extremities and skin.  There is no indication in any of the Veteran's STRs of him every being medevacked out of Vietnam or of any shrapnel wounds being incurred.  

A June 2003 treatment record shows that the Veteran reported leg pain.  He reported receiving shrapnel wounds while being medevacked for malaria.  No right leg scars were noted.  At a September 2003 VA examination for diabetes mellitus, type II, the Veteran reported that he was medevacked out of Vietnam due to malaria.  He reported that the helicopter he was riding in was shot down and that is when he was hit with shrapnel to the right leg. 

In June 2008, the Veteran submitted photographs, which included a picture of his right leg.  The photograph shows a small, hairless patch on his upper right thigh.  The Veteran reported that that area was from a skin graft on a wound to his upper right leg.  A March 2011 record shows that the Veteran reported a past medical history of a gunshot wound to the right lower extremity.  No details regarding this injury were provided.  

In an August 2013 statement, the Veteran reiterated that he was medevacked out of Vietnam for treatment of malaria.  He reported that he underwent surgery in the United States at Walter Reed Hospital for treatment of the shrapnel wounds received when the helicopter was fired upon.  

Based on a review of the evidence, the Board concludes that service connection for scars, residual of a shrapnel wound to the right leg is not warranted.  Although the evidence shows that the Veteran reported having a shrapnel wound to his right leg, it does not show that he incurred any injury resulting in residual scars related to his military service.  

Despite the Veteran's reports of in-service shrapnel wound to his right leg, his STRs show no such event or injury.  As noted above, none of the Veteran's treatment records, including when he was sick with a fever in March 1970; gastroenteritis in May 1970; and probable malaria in July 1970, show that he was ever medevacked for any treatment.  While the Veteran has asserted that the helicopter he was in was shot down resulting in the reported shrapnel wound to the right leg, the Veteran's STRs do not show that he was medevacked for treatment at any time.  There is no indication that the Veteran incurred any shrapnel wound.  The Veteran's STRs do not show him being transported to the United States for treatment at Walter Reed Hospital for any shrapnel wounds; there is no treatment at that hospital in any of his STRs.  Although he incurred a clavicle injury when he was blown off a dump truck in July 1970, no shrapnel wounds to the right leg were noted.  None of his STRs show that the Veteran incurred any shrapnel wound to the right leg.  

Although the Veteran's post-service medical records show reported pain as a result of such injury, the evidence does not support a finding that any shrapnel wound to the right leg actually occurred.  In this case, the Board does not find the Veteran credible with regards to his reported injury during service.  Credibility is an adjudicative, not a medical, determination.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence). 

For the reasons discussed above, the Veteran's contemporaneous STRs do not corroborate his assertion of receiving a shrapnel wound while being medevacked.  There is no indication that he was ever medevacked out of Vietnam or at any other time during his military service.  The Veteran's June 1971 separation examination revealed clinically normal lower extremities and skin; no mention of any shrapnel wound was made.  In this case, the contemporaneous service records weigh against a finding of any in-service shrapnel wound to the right leg.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In light of the Board finding that the Veteran did not actually incur any shrapnel wound to the right leg, service connection for any claimed residual scars cannot be granted.   

The overall evidence of record as discussed above weighs against a finding of scars, residual of a shrapnel wound to the right leg being associated with the Veteran's active duty.  Without an equipoise in the evidence showing an association between scars, residual of a shrapnel wound to the right leg and the Veteran's active duty, service connection for scars, residual of a shrapnel wound to the right leg is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Although the Veteran is competent to report an in-service shrapnel wound, as discussed above, the Board does not find him credible with regards to reporting such injury.  

Without competent and credible evidence of an association between scars, residual of a shrapnel wound to the right leg and the Veteran's active duty, service connection for scars, residual of a shrapnel wound to the right leg is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for scars, residual of a shrapnel wound to the right leg.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for scars, residual of a shrapnel wound to the right leg is denied.  See 38 U.S.C.A § 5107 (West 2014).  

		2.  Bilateral Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs include his June 1968 enlistment examination which revealed clinically normal ears and that shows his hearing acuity in pure tone thresholds.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to this Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, audiometric data originally recorded using ASA standards has been converted to ISO-ANSI standard (shown in parentheses) by adding between 5 and 15 decibels to the recorded data as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

In his report of medical history, the Veteran denied ear trouble and hearing loss.  The Veteran's June 1971 separation examination again revealed clinically normal ears.  His separation audiogram show that he had pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
0 (10)
10 (20)
15 (20)
LEFT
    15 (30)
5 (15)
0 (10)
10 (20)
15 (20)

The Veteran was provided a VA examination in September 2003.  He reported in-service noise exposure; ten years of post-service occupational noise exposure as a vehicle mechanic; and occasional recreational noise exposure while hunting.  Examination revealed a bilateral hearing loss disability as defined by VA.  The examiner opined that the Veteran's bilateral hearing loss was not likely caused by/worsened by his military service given that his discharge hearing test showed normal hearing.  A positive opinion regarding the Veteran's tinnitus was provided.

The Veteran was afforded a VA examination in October 2005.  The examiner opined that the Veteran's tinnitus was secondary to his bilateral sensorineural hearing loss.

A VA examination in February 2007 again showed a bilateral hearing loss disability as defined by VA.  The examiner opined that the Veteran's hearing loss was not likely service-connected as the Veteran had no significant changes in his hearing from entrance to separation physicals.  
In an August 2013 statement, the Veteran asserted that his hearing diminished during service.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  The evidence shows that the Veteran currently has a bilateral hearing loss disability as defined by VA.  As he is service-connected for tinnitus, in-service acoustic trauma is conceded.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his currently diagnosed bilateral hearing loss is related to his military service.   

As noted above, the 2005 examiner's opinion shows that the Veteran's tinnitus is secondary to his bilateral hearing loss.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.

In this case, given that the Veteran's tinnitus is service connected, as the 2005 examiner's opinion shows that the Veteran's tinnitus is related to his bilateral hearing loss, it follows that his bilateral hearing loss is also related to his in-service acoustic trauma.  The Veteran's August 2013 statement also shows that he reported having diminished hearing in service.  Consequently, a finding of service connection is warranted.  

The Board acknowledges the negative opinions from the 2003 and 2007 VA examiners.  However, as regards the 2003 opinion, the Board finds that such lacks probative value.  As noted above, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley at 160.  As the examiner's sole rationale is that the Veteran did not have bilateral hearing loss at separation from service, the Board finds that such has little probative value.  Regarding the 2007 examiner's opinion, in light of the 2005 VA examiner's opinion, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  

Therefore, when affording the Veteran the benefit of the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss is, therefore, granted.

		3.  Residuals of Malaria

The Veteran's June 1968 enlistment examination revealed all clinically normal pertinent systems.  He denied all pertinent symptoms in his enlistment report of medical history.  A December 1969 record shows that the Veteran recognized having been exposed to malaria by virtue of having been in Vietnam.  He reported feeling sick in July 1970 and was diagnosed with possible heat exhaustion and probable malaria.  His June 1971 separation examination again revealed all clinically normal pertinent systems.  The Veteran's STRs contain no further treatment for malaria after July 1970 and no diagnosed residuals of malaria.

A June 2003 letter from R.T., D.,O., who reported caring for the Veteran from 1976 to 1984, shows that the Veteran had a history of malaria and experienced recrudescence on one or two occasions in the late 1970s or early 1980s.  Dr. R.T. reported that the Veteran's treatment records from that period had been destroyed.  

Post-service treatment records include a July 2003 record in which the Veteran was assessed with malaria by history.  None of his treatment records contain any diagnosed residuals of malaria or of any current diagnosis of malaria.  

At his hearing, the Veteran testified that he had recurring malaria twice in the 1970s, 1980s.  March 2009 Hearing Transcript (T.) at 10.  He testified that he had high temperatures that "cooked my brain a couple of times."  Id.  The Veteran testified that he had slow thoughts and no thoughts sometimes.  Id.  He testified that he did have current residuals.  Id. at 11.  

A September 2012 letter from the Veteran's son shows that the Veteran gets "very sick with flu-like symptoms from when he contracted malaria in Vietnam."  

Based on a review of the evidence, the Board concludes that service connection for residuals of malaria is denied.  While the Veteran was shown to have probable malaria in service, a diagnosis of current malaria or any residuals of malaria, has not been shown at any time since the claim for service connection.  

In this case, none of the Veteran's post-service treatment records have shown any diagnosis of current malaria or of associated residuals.  Although Dr. R.T. reported that the Veteran had recrudescence on one or two occasions in the late 1970s or early 1980s, they did not report that the Veteran had any currently diagnosed residuals.  Additionally, while the Veteran has reported having slow thoughts or no thoughts sometimes, no cognitive disorder associated with malaria has been diagnosed.  Even if the Veteran does experience "flu-like symptoms" as reported by his son, such does not indicate that the Veteran has current disabling residuals associated with his probable malaria in July 1970.  No chronic disability associated with malaria has been shown.  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, malaria or disabling residuals thereof since filing his claim for service connection.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of current malaria, or disabling residuals thereof, at any time during the appeal period.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the diagnosis of malaria or of disabling residuals thereof, the question involved is medically complex, and accordingly the Board assigns greater weight to treatment records failing to show a current diagnosis than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of his health care providers.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

At no time since the Veteran filed his claim for service connection for residuals of malaria in March 2003 has such disability been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of malaria.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for an residuals of malaria is denied.  See 38 U.S.C.A §5107.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.  

New and material evidence having been received, the claim for service connection for tinea pedis and tinea cruris is reopened.  

Entitlement to service connection for scars, residual of shrapnel wound to the right leg is denied.
Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for residuals of malaria is denied.


REMAND

Regrettably, a remand is necessary for the remaining issues.  As decided herein, the Board has reopened the Veteran's claims for service connection for an acquired psychiatric disorder other than PTSD and tinea pedis and tinea cruris.  Since the RO has not reopened the claims and adjudicated the merits of the underlying service connection claims, a remand is necessary for that to be accomplished.  On remand, additional development is also necessary.  Service connection has been granted for chronic otitis externa in the right ear.  At a March 2007 VA examination, the Veteran was diagnosed with panic attack without agoraphobia, opined to be secondary to his right ear disability.  However, a review of the Veteran's voluminous treatment records does not such confirmed diagnosis; examinations for the Veteran's service-connected PTSD also do not show such diagnosis.  In light of the conflicting medical evidence regarding whether the Veteran does in fact have an acquired psychiatric disorder other than PTSD, the Board concludes that a new VA examination would be beneficial to determine any diagnosed psychiatric disorders and their etiologies.

Regarding the Veteran's skin disorders, a February 2010 VA examiner opined that they could not relate the Veteran's PLE to his military service.  No further rationale was provided; thus, the Board concludes that this opinion is not adequate and a new examination with opinion is necessary.  In light of the Veteran's in-service treatment for calluses, and current diagnosis of tinea pedis, the Board also finds that an opinion regarding the etiology of the Veteran's tinea pedis and tinea cruris would be beneficial. 

As for the rating claims, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from August 2016, and concludes that these findings do not meet the specifications of Correia.  The examination contains range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA facilities and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed acquired psychiatric disorder other than PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  
The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder other than PTSD had its onset in service, is related to the Veteran's military service, or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected chronic otitis externa in the right ear [If any diagnosed acquired psychiatric disorder hypertension is found to have been aggravated by the service-connected chronic otitis externa in the right ear, the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed PLE, tinea pedis, and tinea cruris.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed PLE, tinea pedis, and tinea cruris had their onset in service or are related to the Veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Accord the Veteran an appropriate VA orthopedic examination to determine the severity of the service-connected right shoulder and right clavicle disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected right shoulder and right clavicle disabilities.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, compared with the left shoulder.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss whether there is malunion of the clavicle; nonunion of the clavicle with or without loose movement; and/or dislocation of the clavicle.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


